DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Response to Arguments
Rejection Under 112:
Applicant's arguments filed 06/04/2021 have been fully considered are persuasive in light of the amendments. Therefore the 112 rejection is withdrawn.
Rejection Under 101:
Applicant's arguments filed 06/04/2021 have been fully considered. Applicant argues that:
The claims do not fall under certain methods of organizing human activity or mathematical concepts. 
The claims recite a practical application since the claims now recite: the processor is further configured to output information that the specific behavior is determined to have been performed. 
The claims recite significantly more than the judicial exception.
Regarding A, as explained in the rejection below, the claims could fall under either organizing human activity or mathematical concept. Mathematical concept covers the claims since the claim recite performing a calculation. See MPEP 2106.04(a)(2)(I). The claims could alternatively be considered organizing human activity since the claim recite determining if a human behavior will occur or not. And 
Regarding B, The additional elements identified below are recited at a high level of generality (i.e., a non-transitory computer, acquiring first sensor data, acquiring second sensor data, first model, second model, third model, machine learning to create the models, outputting information) such that it amounts no more than mere instructions to apply the exception using generic computer components or insignificant extrasolution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See the updated rejection for further clarification. 
Regarding C, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. Applicant does not provide adequate evidence or technical reasoning for the claims reciting an inventive concept beyond their conclusory statements.
Rejection Under 103:
Applicant's arguments filed 06/04/2021 have been fully considered. Applicant argues that the prior art does not teach a processor configured to correct a second behavior occurrence probability by reducing weight thereof; and determining whether specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence probability, and a third model. In response, Applicant’s argument appears to be directed toward the amended features of the claim and therefore the argument is moot. Kurata [0275]-[0278] and [0285] is used to teach the amended features. Kurata at [0010]-[0011] discusses the method of recognizing the action includes recognizing an action of the user based on sensor information and also a step for correcting the action estimation information based on correction feedback. This correction is later discussed, at [0275]-[0278] and [0285], to be reducing the weighting factors for actions information to re-analyze the information to make a better prediction of the recognized action. However, as discussed in the rejection below it is the combination of Seiko and Kurata that is used to teach the amended claim. See the updated rejection for further clarification. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3-5 are drawn to a device for sensing behavior, which is within the four statutory categories (i.e. apparatus). Claims 6, 8-10 are drawn to a method for sensing behavior, which is within the four statutory categories (i.e. process). Claims 11, 13-15 are drawn to a non-transitory computer-readable recording medium for sensing behavior, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 11 (and substantially similar with independent claims 1 and 6) recites: 
A non-transitory computer-readable recording medium storing therein a behavior sensing program that causes a computer to execute a process, the process comprising: 
acquiring first sensor data by detecting a change of biological reaction relating to a specific behavior of a person by a first sensor; 
acquiring second sensor data by detecting the change of biological reaction relating the behavior by a second sensor;
calculating a first characteristic amount serving as an index of characteristic of the biological reaction relating to specific the behavior based on the first sensor data; 
calculating a probability of occurrence of the specific behavior as a first behavior occurrence probability based on the calculated first characteristic amount and a first model; 
calculating a second characteristic amount serving as another index of characteristic of the second sensor data based on the second sensor data; 
calculating another probability of occurrence of the specific behavior as a second behavior occurrence probability based on the calculated second characteristic amount and a second model; 
correcting the second behavior occurrence probability by reducing a weight thereof; and
determining whether the specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence probability, and a third model;
wherein the first model is made by machine learning with using a first learning data relating the first characteristic amount and a result whether the specific behavior is performed or not;
the second model is made by machine learning using second learning data relating to the second characteristic amount and the result; 
the third model is made by machine learning using third learning data relating to the first behavior occurrence probability, the second behavior occurrence probability, and the result; and
the process further includes outputting information that the specific behavior is determined to have been performed.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior, but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, the sensing of behavior to determine if a specific behavior was performed based on the calculated probabilities, in the context of this claim encompasses an organizing information to determine if specific behaviors occurred. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behaviors, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Alternatively, the limitations about performing calculations and determining behavior outcomes based on said probabilities, under its broadest reasonable interpretation, cover mathematical calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then the limitations fall within “Mathematical Concepts” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 8-10, 13-15 reciting particular aspects of sensing behavior performed, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 11 (and substantially similar with independent claims 1 and 6) recites: 
A non-transitory computer-readable recording medium storing therein a behavior sensing program that causes a computer to execute a process, the process comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
acquiring first sensor data by detecting a change of biological reaction relating to a specific behavior of a person by a first sensor; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
acquiring second sensor data by detecting the change of biological reaction relating the behavior by a second sensor; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
calculating a first characteristic amount serving as an index of characteristic of the biological reaction relating to specific the behavior based on the first sensor data; 
calculating a probability of occurrence of the specific behavior as a first behavior occurrence probability based on the calculated first characteristic amount and a first model; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
calculating a second characteristic amount serving as another index of characteristic of the second sensor data based on the second sensor data; 
calculating another probability of occurrence of the specific behavior as a second behavior occurrence probability based on the calculated second characteristic amount and a second model; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
correcting the second behavior occurrence probability by reducing a weight thereof; and
determining whether the specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence probability, and a third model; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein the first model is made by machine learning with using a first learning data relating the first characteristic amount and a result whether the specific behavior is performed or not; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
the second model is made by machine learning using second learning data relating to the second characteristic amount and the result; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
the third model is made by machine learning using third learning data relating to the first behavior occurrence probability, the second behavior occurrence probability, and the result; and(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
the process further includes outputting information that the specific behavior is determined to have been performed. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements, bolded above, do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of processor coupled to memory configured to perform steps, sensors, machine learning, and models, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017]-[0022], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sensor data amounts to selecting a particular data source or type of data to be manipulated, outputting information that the behavior was performed amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine behaviors, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 8-10, 13-15 recite additional 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processor coupled to memory configured to perform steps, machine learning, models, and sensors, e.g., Applicant’s spec describes the computer system and sensors consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0017]-[0022] and Kurata et al. (US 2014/0101169) which teaches machine learning and models to make predictions about behavior); obtaining sensor data, e.g., receiving or transmitting data over a network, Intellectual Ventures v. Symantec; outputting information that the behavior was performed, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014); 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seiko Epson Corp. (Japanese Publication No. 2015-154889) in view of Kurata et al. (US 2014/0101169).
Regarding claim 1, Seiko discloses a behavior sensing device (Seiko Fig. 1 and corresponding text) comprising: 
a processor configured to: acquire first sensor data by detecting a change in biological reaction relating to a specific behavior of a person by a first sensor; (Seiko Fig. 1; [0007] discloses 
acquire second sensor data relating to the specific behavior by a second sensor (Seiko [0035] discloses the pulse rate change pattern is monitored based on the acceleration data using the motion-control unit part 82 that judges the user’s information based on the continuous shock by the tap operations to the measuring device [0036] the number of times of a tap is collected for analysis and outputting [0029] discloses detecting the changed pulse rate related to movement {the tap data is construed as the second data})
calculate a first characteristic amount serving as an index of characteristic of the biological reaction relating to the specific behavior based on the first sensor data; (Seiko [0029] discloses detecting and determining the user’s pulse rate over time related to their acceleration movement)
calculate a second characteristic amount serving as another index of characteristic of the second sensor data based on the second sensor data; (Seiko [0030] and [0035] discloses detecting and determining acceleration data based on the user’s motion over time)
determine whether the specific behavior is performed (Seiko [0037] and [0048] discloses that the user’s actions can be determined and classified as a type of action based on the gathered data such as the pulse rate and acceleration data) 
While Seiko discloses determining whether a behavior was performed, Seiko does not appear to explicitly disclose to calculate a probability of occurrence of the specific behavior as a first behavior occurrence probability based on the calculated first characteristic amount and a first model; calculate another probability of occurrence of the specific behavior as a second behavior occurrence probability based on the calculated second characteristic amount and a second model; calculate a second behavior occurrence probability by reducing a weight thereof; determine whether the specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence 
calculate a probability of occurrence of the specific behavior as a first behavior occurrence probability based on the calculated first characteristic amount and a first model; (Kurata Fig. 35-37 and corresponding text; [0263] teaches that an action pattern is decided based on characteristic amount analysis and a plurality of probability distributions corresponding to the action pattern, time, and position information/location to determine if the action occurred [0267] teaches multiplying the probability distribution and the weighting factor for each action {construed as the first model}) 
calculate another probability of occurrence of the specific behavior as a second behavior occurrence probability based on the calculated second characteristic amount and a second model; (Kurata Fig. 35-37 and corresponding text; [0263] teaches that an action pattern is decided based on characteristic amount analysis and a plurality of probability distributions corresponding to the action pattern, time, and position information/location to determine if the action occurred [0266] teaches considering each action in the probability and weighting process, which is understood to teach a second behavior being considered [0267] teaches multiplying the probability distribution and the weighting factor for each action {construed as the second model})
calculate a second behavior occurrence probability by reducing a weight thereof; (Kurata Figs. 37-39 and corresponding text; [0275] teaches using correction feedback to chance the weighting factor for the probability distribution that concerns an action [0278] teaches the correction feedback is reflected in the action analysis [0280] teaches using correction feedback for a second action or behavior [0285] teaches subtracting the correction ratio (as shown in Fig. 39) from the weighting factors for the probability distribution of that action)
determine whether the specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence probability, and a third model (Kurata Fig. 35-39 and corresponding text; [0267] teaches multiplying the probability distribution and the weighting factor for each action [0268] teaches determining that an action occurred by looking at the probability of the actions and that the action is decided by giving priority to actions based on maximum values {the maximum value deciding the specific behavior is construed as the third model} [0277]-[0278] teaches using the corrected weighted probability distribution for behavior determination)
wherein the first model is made by machine learning using first learning data relating to the first characteristic amount and a result whether the specific behavior is performed or not; the second model is made by machine learning using second learning data relating to the second characteristic amount and the result; (Kurata Fig. 35-37 and corresponding text; [0167] teaches using machine learning such as the Hidden Markov Model or Neural Network with the action recognition unit to better process the data [0263] teaches that an action pattern is decided based on characteristic amount analysis and a plurality of probability distributions corresponding to the action pattern, time, and position information/location to determine if the action occurred [0268] teaches determining that an action occurred by looking at the probability of the actions and that the action is decided by giving priority to actions based on maximum values {it would be obvious to repeat this process for the second model})
the third model is made by machine learning using third learning data relating to the first behavior occurrence probability, the second behavior occurrence probability, and the result; and (Kurata Fig. 35-37 and corresponding text; [0167] teaches using machine learning such as the Hidden Markov Model or Neural Network with the action recognition unit to better process the data [0268] teaches determining that an action occurred by looking at the probability of the actions and that the action is decided by giving priority to actions based on maximum values {the maximum value deciding the specific behavior is construed as the third model})
the processor is further configured to output information that the specific behavior is determined to have been performed (Kurata [0111]-[0112] teaches outputting action analysis results received from the analysis server and displaying the action log via the client interface 
Recognizing user behavior data is difficult to determine due to the “recording devices such as a smart phone which limits the types of action that can be recorded/recognized.” See Kurata [0004]. 
Therefore, it would have been obvious to one of ordinary skill in the art of behavior prediction data processing, before the effective filing date of the claimed invention, to modify the Seiko to incorporate calculating a probability of occurrence of the specific behavior as a first behavior occurrence probability based on the calculated first characteristic amount and a first model; calculate another probability of occurrence of the specific behavior as a second behavior occurrence probability based on the calculated second characteristic amount and a second model; calculate a second behavior occurrence probability by reducing a weight thereof; determine whether the specific behavior is performed based on the first behavior occurrence probability, the corrected second behavior occurrence probability, and a third model; wherein the first model is made by machine learning using first learning data relating to the first characteristic amount and a result whether the specific behavior is performed or not; the second model is made by machine learning using second learning data relating to the second characteristic amount and the result; the third model is made by machine learning using third learning data relating to the first behavior occurrence probability, the second behavior occurrence probability, and the result; and the processor is further configured to output information that the specific behavior is determined to have been performed, as taught by Kurata. The probability calculation provides information about the likelihood of the behavior occurring in order to make and output a more accurate determination of the specific behavior occurring. 
Regarding claim 6, the claim recites substantially similar limitations as those addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 11, the claim recites substantially similar limitations as those addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Kurata further teaches a non-transitory computer-readable medium storing therein a behavior sensing behavior program that causes a computer to execute a process (Kurata [0322] and [0325] teaches the central .  
Claims 3-5, 8-10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seiko-Kurata in view of Wisbey et al. (US 2015/0120025). 
Regarding claim 3, Seiko-Kurata teaches the behavior sensing device according to claim 1 and Kurata further teaches performing a correction. While Kurata teaches correcting weighting factors (Kurata [0275]-[0277] teaches correcting the weighting factor), Seiko-Kurata does not appear to explicitly teach reducing the weight to one smaller than another weight. However, Wisbey teaches:
wherein the processor is further configured to perform correction to reduce the weight of the second behavior occurrence probability to one smaller than the weight of the first behavior occurrence probability (Wisbey [0010] teaches decreasing a first weighting factor to be less than the other weighting factor [0060]-[0061] teaches varying the weighting factors to increase accuracy to better learn the user’s activity tendencies {the first weighting factor of Wisbey is interpreted to correspond to the second behavior occurrence probability})
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the prior teachings to incorporate wherein the processor is further configured to perform correction to reduce the weight of the second behavior occurrence probability to one smaller than the weight of the first behavior occurrence probability, as taught by Wisbey. Varying the weight produces a more accurate calculated probability of the user’s activity tendencies, thus allowing for a more precise prediction of the user’s overall behavior. 
Regarding claim 4, Seiko-Kurata teaches the behavior sensing device according to claim 1, and Kurata further teaches:
wherein the processor is further configured to perform, when a value of the first behavior occurrence probability is larger than a given value, correction to the weight of the second behavior occurrence probability. (Kurata Fig. 37 and corresponding text; [0277] teaches when the value representing the probability of a first behavior is higher than that of the other behaviors then the weightings are adjusted {the first behavior being the shopping}) 

reduce the weight of the second behavior occurrence probability (Wisbey [0010] teaches decreasing a first weighting factor to be less than the other weighting factor [0060]-[0061] teaches varying the weighting factors to increase accuracy to better learn the user’s activity tendencies {the first weighting factor of Wisbey is interpreted to correspond to the second behavior occurrence probability})
The motivations to combine the above mentioned references was discussed in the rejection of claim 3 and is incorporated herein. 
Regarding claim 5, Seiko-Kurata teaches the behavior sensing device according to claim 1, and Kurata further teaches: 
wherein the processor is further configured to perform, when a value of the first behavior occurrence probability is smaller than a given value, correction to the weight of the second behavior occurrence probability (Kurata Fig. 37 and corresponding text; [0277] teaches when the value representing the probability of a first behavior is smaller than that of the other behaviors then the weightings are adjusted {in this instance the behavior that is considered the first behavior is work})
While Kurata teaches correcting weighting factors (Kurata [0275]-[0277] teaches correcting the weighting factor), Seiko-Kurata does not appear to explicitly teach reducing the weight. However, Wisbey teaches:
reduce the weight of the second behavior occurrence probability (Wisbey [0010] teaches decreasing a first weighting factor to be less than the other weighting factor [0060]-[0061] teaches varying the weighting factors to increase accuracy to better learn the user’s activity tendencies {the first weighting factor of Wisbey is interpreted to correspond to the second behavior occurrence probability})
The motivations to combine the above mentioned references was discussed in the rejection of claim 3 and is incorporated herein. 
Regarding claim 8, the claim recites substantially similar limitations as those addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, the claim recites substantially similar limitations as those addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, the claim recites substantially similar limitations as those addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AMANDA R. COVINGTON/Examiner, Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686